                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MISSOURI

STACY ARNOLD,                           )
                                        )
                           Plaintiff,   )
                                        )
v.                                      )
                                        )                      Case No. 5:19-CV-06137-BP
CITY OF ST. JOSEPH, ST. JOSEPH          )
PUBLIC LIBRARY, OFFICER REBECCA )
HAILEY in her personal and professional )
capacity and, ROGER CLARY,              )
                                        )
                           Defendants. )

               DEFENDANT ROGER CLARY’S MOTION TO DISMISS AND
                          SUGGESTIONS IN SUPPORT.

        COMES NOW Defendant Roger Clary (hereinafter “Mr. Clary”), by and through

undersigned counsel, moves to dismiss Plaintiff’s claims against him pursuant to Rule 12(b)(6) of

the Federal Rules of Civil Procedure for failure to state a claim upon which relief can be granted.

In support thereof, Mr. Clary states as follows:


        SUGGESTIONS IN SUPPORT OF DEFENDANT’S MOTION TO DISMISS
I.      Introduction.

        Plaintiff has filed suit against Mr. Clary alleging that he violated Plaintiff’s constitutional

rights and that he conspired with Defendants St. Joseph Public Library and Rebecca Hailey to

violate Plaintiff’s constitutional rights. Mr. Clary is an individual who works for a private

company, East Hills Mall, providing security services. Plaintiff has pled no facts to establish that

Mr. Clary was acting under color of state law, or that he took any action to conspire with others to

violate Plaintiff’s rights.



                                                   1
II.    Standard of Review.

       A motion to dismiss under Rule 12(b)(6) challenges the legal sufficiency of the complaint.

Leatherman v. Tarrant County Narcotics Intelligence & Coordination Unit, 507 U.S. 163, 164

(1993). n reviewing a motion to dismiss, the court assumes the facts alleged in the complaint are

true and draws all reasonable inferences from those facts in the plaintiff’s favor. Monson v. Drug

Enforcement Admin., 589 F.3d 952, 961 (8th Cir. 2009). To avoid dismissal, a complaint must

include “enough facts to state a claim to relief that is plausible on its face.” Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 570 (2007). “A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Ashcroft v. Iqbal, 129 S.Ct. 1937, 1949 (2009). To meet the

plausibility standard, the complaint must contain “more than labels and conclusions.” 550 U.S. at

545. A complaint needs to “give the defendant fair notice of what the claim is and the grounds

upon which it rests.” Erickson v. Pardus, 551 U.S. 89, 93 (2007). The allegations contained in the

complaint must be enough to “raise a right to relief above the speculative level.” 550 U.S. at 545.

       “Pro se pleadings are to be liberally construed and are held to less stringent standards than

those drafted by an attorney.” Uka v. Mama's Bar & Grill Restaurant, 2006 WL 1752293 at * 5

(E.D. Mo. 2006). “Nevertheless, pro se pleadings must not be conclusory and must state sufficient

facts which, when taken as true, support the claims advanced.” Id. “The Court will not supply

additional facts, nor will it construct a legal theory for plaintiff that assumes facts that have not

been pleaded.” Id. (internal quotation omitted). These deferential rules do not allow the Court to

assume that a plaintiff can prove facts that he has not alleged, or that defendants have violated the

laws in ways that have not been alleged. Associated Gen. Contractors, Inc. v. California State

Council of Carpenters, 459 U.S. 519, 526 (1983).


                                                  2
III.   Plaintiff has failed to allege sufficient facts to state a claim for relief that Mr. Clary
       was acting under color of state law.

       A.          Count II – Freedom of Speech.

       42 U.S.C. § 1983 provides a civil cause of action for the deprivation of rights that are

secured by the Constitution or laws of the United States by persons acting under color of state law.

West v. Atkins, 487 U.S. 42, 48 (1988). To state a claim under a § 1983 violation, the plaintiff must

allege (1) the violation of a right secured by the Constitution and laws of the United States, and

(2) the alleged deprivation was committed by a person acting under color of state law. Holloway

v. Ameristar Casino St. Charles, Inc., 2007 WL 2862285 at *2 (E.D.Mo. 2007) (citing Roe v.

Humke, 128 F.3d 1213, 1215 (8th Cir. 1997). As a general rule, § 1983 will not reach the conduct

of private parties acting in their individual capacities. Id. However, a private actor may be liable

under § 1983 when it acts “under color of state law” and its conduct is “fairly attributable to the

state.” Lugar v. Edmondson Oil Co., 457 U.S. 922, 937 (1982).

       A case on point with this issue is that of Holloway v. Ameristar Casino St. Charles, Inc.,

No. 4:07-CV-218-DDN, 2007 WL 2862285 (E.D.Mo. 2007). In Holloway, the defendants brought

a motion to dismiss for failure to allege sufficient facts to support plaintiff’s contention that the

defendant security personnel acted under color of state law. Id. at *2. In the complaint, the plaintiff

alleged that the defendants were “at all times acting under color of State law” but offered no

support for that conclusion. Id. at *3. The court noted that “[p]rivate security officers, unlicensed

by the state, do not act under color of state law,” however, “[p]rivate security officers, who are

licensed by the state, can be considered state actors.” Id. at *2-*3. Further, the court found that

Mo. Rev. Stat. § 71.195 provides for state licensing of private security guards by local

governments. Id. at *3. In holding that the plaintiff failed to allege enough facts to state a claim

that the defendants were acting under color of state law, the court reasoned that the complaint did

                                                  3
“little more than allege the ‘labels and conclusions’ discouraged by Bell Atlantic” by failing to

allege “that the defendant security officers were licensed or appointed by local government.” Id.

        Similar to Holloway, Plaintiff’s Complaint fails to sufficiently establish that Mr. Clary was

acting under color of state law. Specifically, the Complaint alleges only that,

        11. Defendant Roger Clary was a security guard for the East Hills Mall. Defendant
        Roger Clary’s contested conduct constituted state action. …
        45. All acts alleged herein of the Defendants, and their members, officers, agents,
        employees or persons acting at their behest or direction, were done under color and
        pretense of law.

(Plaintiff’s Complaint, Doc. # 1, pp. 3, 17). The Plaintiff’s Complaint concedes that Mr. Clary was

a security guard employed by a private company. However, the Plaintiff seems to ignore this fact

and argues that Mr. Clary’s “contested conduct”1 constituted state action, and that he was acting

under color of law. Just like Holloway, no allegation is made in the Complaint that Mr. Clary is a

security guard licensed by the state. Thus, Plaintiff’s Complaint does little more than allege labels

and conclusions that are discouraged by Bell Atlantic. For this reason, this Court should dismiss

the claim sought under Count II of Plaintiff’s Complaint against Mr. Clary.

        B.      Count IV - Conspiracy.

        A private party acts under color of state law when it is “a willful participant in joint activity

with the State or its agents in denying a plaintiff’s constitutional rights.” Dossett v. First State

Bank, 399 F.3d 940, 947 (8th Cir. 2005). A plaintiff seeking to hold a private defendant liable

under this theory “must specifically present facts tending to show agreement and concerted

action.” Gooden v. City of North Kansas City, Missouri, et al., 2012 WL 1831882 at * 2 (W.D.Mo.

2012) (citing Sooner Prods. Co. v. McBride, 708 F.2d 510, 512 (10th Cir. 1983)).To state a Section


1
  It should be noted that from numerous readings of the Complaint, Mr. Clary is still unable to determine
precisely what the “contested conduct” by Mr. Clary that Plaintiff alleges violated her constitutional
rights and underlies her causes of action against Mr. Clary.

                                                    4
1983 conspiracy claim, a plaintiff must allege “that the defendant conspired with others to deprive

him or her of a constitutional right; that at least one of the alleged co-conspirators engaged in an

overt act in furtherance of the conspiracy; and that the overt act injured the plaintiff.” Askew v.

Millerd, 191 F.3d 953, 957 (8th Cir. 1999). Further, “[t]he plaintiff is additionally required to prove

a deprivation of a constitutional right or privilege in order to prevail on a § 1983 civil conspiracy

claim.” White v. McKinley, 519 F.3d 806, 814 (8th Cir. 2008). “To properly plead a claim for civil

conspiracy under § 1983, a plaintiff must include factual allegations showing a ‘meeting of the

minds’ concerning unconstitutional conduct.” Tracy v. SSM Cardinal Glennon Children’s

Hospital, 2016 WL 3683000 at *9 (E.D.Mo. 2016). A meeting of the minds requires at least some

facts suggesting the defendants “reached an understanding” to violate a person's rights. Adickes v.

S.H. Kress & Co., 398 U.S. 144, 152 (1970).

              i.        Plaintiff has failed to allege sufficient facts to state a claim for relief
                        under her alleged conspiracy claim between Defendant St. Joseph
                        Public Library and Mr. Clary.

        As stated above, in order to succeed under a § 1983 conspiracy claim, the plaintiff must

allege that the overt act actually injured the plaintiff in the form of a deprivation of a constitutional

right or privilege. In her Complaint, Plaintiff alleges that the St. Joseph Public Library conspired

with Mr. Clary to deprive her of her First Amendment Rights. However, Plaintiff fails to plead an

overt act by one of the alleged co-conspirators in furtherance of the conspiracy, or an injury that

resulted from the overt act. Even under the conclusory heading provided under this subsection of

Plaintiff’s Fourth Cause of Action, Plaintiff only states that, “Defendant St. Joseph Public Library

and Defendant Roger Clary conspired to deprive Plaintiff of her First Amendment rights.” (See

Plaintiff’s Complaint, Doc. # 1, p. 26). Simply put, Plaintiff has failed to plead the required

components for a conspiracy claim under § 1983, thus failing to state a claim for relief upon which


                                                   5
can be granted. In turn, Mr. Clary’s Motion to Dismiss should be granted as to this portion of Count

IV of Plaintiff’s Complaint.

        C.      Plaintiff has failed to allege sufficient facts to state a claim for relief under her
                alleged conspiracy claim between Officer Rebecca Hailey and Mr. Clary.

        Lastly, Plaintiff’s alleged conspiracy claim between Officer Rebecca Hailey and Mr. Clary

must also fail as Plaintiff does not provide sufficient factual allegations to support her claim. As

provided above, the Plaintiff must include factual allegations that display “a meeting of the minds”

between the co-conspirators that suggest that the defendants “reached an understanding” to violate

the person’s constitutional rights. See Tracy, 2016 WL 3683000 at *9; Adickes, 398 U.S. at 152.

While the Plaintiff’s Complaint asserts some alleged factual underpinnings that discrepancies

existed between the call for service report and the police report, no underlying factual statements

are made that would support a finding that the parties reached “a meeting of the minds” as required

to adequately plead a § 1983 conspiracy claim.

        More specifically, in regard to establishing the existence of a meeting of the minds between

the parties, Plaintiff only states,

        86. At some point between Plaintiff’s arrest and Defendant Officer Rebecca Hailey
        writing Plaintiff’s police report, Defendant Officer Rebecca Hailey and Defendant
        Roger Clary conspired to conceal the identity of Defendant Roger Clary, the
        complaining party.
        87. The joint conspiratorial enterprise referenced in the preceding paragraph
        involved a meeting of the minds….
        90. The discrepancy between the complaining party as listed on the call for service
        report – Exhibit C – and the complaining party listed on Plaintiff’s police report –
        Exhibit F – supports a reasonable inference that the aforementioned meeting
        of the minds did indeed take place.

(Plaintiff’s Complaint, Doc. # 1, at ⁋⁋ 86-87, 90) (emphasis added). It must be noted that the

Complaint alleges that this meeting of the minds occurred “between Plaintiff’s arrest and

Defendant Officer Rebecca Hailey writing Plaintiff’s police report.” The Plaintiff fails to provide

                                                  6
any factual assertions regarding any contact between Mr. Clary and Officer Hailey that would have

occurred during this unspecified time. The Plaintiff then jumps to the conclusion that since a

discrepancy in the documents exists, a meeting of the minds must have happened during this time,

but fails to provide any factual support for her conclusion. At most, the discrepancy in the

documents may establish that an overt action taken by one of the co-conspirators. That discrepancy

alone is simply not sufficient to carry the weight of Plaintiff’s burden to provide additional

underlying facts that support her allegation that the parties actually reached an understanding to

violate her constitutional rights. Thus, Plaintiff’s Complaint fails to state a claim for relief upon

which can be granted, that warrants this Court to grant Mr. Clary’s Motion to Dismiss the second

portion of County IV of Plaintiff’s Complaint.

       WHEREFORE, Defendant Roger Clary request this Court enter an Order dismissing all of

Plaintiff’s claims against Mr. Clary and grant such other and further relief as this Court deems just

and proper.


                                                      Respectfully Submitted,

                                                      BEAM-WARD, KRUSE,
                                                      WILSON & FLETES, LLC.

                                                      ___/s/ Mark Beam-Ward
                                                      Mark Beam-Ward, KS #10071
                                                      8645 College Blvd., Ste. 250
                                                      Overland Park, KS 66210
                                                      P: (913) 339-688; F:(913) 339-9653
                                                      mbeamward@bkwflaw.com
                                                      ATTORNEYS FOR ROGER CLARY.




                                                 7
                                CERTIFICATE OF SERVICE

       I hereby certify that the above and foregoing was filed with the Court via ECF filing

system on December 2,2019, and a copy of the foregoing was sent via electronic mail to:

Stacy Arnold
500 Westover Dr. #11589
Sanford, North Carolina 27330
Stacy.kaye.arnold@gmail.com
Pro Se Plaintiff


                                                                   _/s/Mark Beam-Ward
                                                                   Attorneys for Roger Clary.




                                               8
